DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-15 directed use of a coating agent non-elected without traverse.  Accordingly, claims 14-15 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 12. The pencil agent according to claim 8, wherein the cellulose fraction includes nitrocellulose or in phlegmatized, moistened form, or combinations thereof.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Crandon teaches a printed article comprising an ink or coating comprising a combination of (a) organotitanate compound; (b) polyamide having an acid and an amine value of from 1 to 25 mg KOH/g on a substrate. Adhesion is observed on many coated plastic substrates, such as, but not limited to those coated with aluminum oxide, silica oxide, PVdC, acrylic, PVOH, nitrocellulose.
Crandon does not teach a pencil comprising a shaft made of extruded WPC and a coating on at least a portion of the shaft as claimed in claim 8. 
There is no motivation in Crandon to form a pencil comprising a shaft made of extruded WPC and a coating on at least a portion of the shaft as claimed in claim 8.
Further, US4490415 teaches coating of the surface of a pencil barrel with a coat film having a sufficient thickness and smoothness can be well achieved by using a hot-melt polyester as a coating material. 

This reference does not teach a coating comprising at least one cellulose fraction; at least one binder; at least one plasticizer; and at least one adhesion promoter; wherein the adhesion promoter is a silane having functional groups, wherein the silane is an organofunctional silane as claimed in claim 8. 
There is no motivation in ‘415 to form a pencil comprising a shaft made of extruded WPC and a coating on at least a portion of the shaft as claimed in claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        12/22/21